This opinion is subject to administrative correction before final disposition.




                                 Before
                      GASTON, HOUTZ, and MYERS
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Zachary R. HUNT
                   Corporal (E-4), U.S. Marine Corps
                               Appellant

                             No. 202100263

                        _________________________

                          Decided: 21 March 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Stephen F. Keane

 Sentence adjudged 28 July 2021 by a general court-martial convened at
 Marine Corps Base Camp Pendleton, California, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for 35 months, forfeiture of all pay and allowances,
 and a dishonorable discharge.

                           For Appellant:
                 Commander Kyle C. Kneese, JAGC, USN
                  United States v. Hunt, NMCCA No. 202100263
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2